DETAILED ACTION
Allowable Subject Matter
Claims 1-2, 6-8, 12-14, 18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As indicated in the Office Actions, it is known in the art to use software and hardware video decoders, to switch seamlessly between them, and to initialize the decoders (such as by powering up the required resources and by sending the appropriate configuration and data), including performing some redundant processing by the decoders in order to decode images of the GOP.  However, prior art does not require redundant decoding of an entire GOP as a process in switching from software to hardware video decoding, as recited in the amended independent claim language:  “decoding and rendering a first group of images (GOP) of a video by the software decoder; … decoding the GOP by the hardware decoder, wherein the hardware decoder decodes the GOP but does not render the GOP.”  Examiner also did not find reason why the claimed requirement would be obvious in view of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940.  The examiner can normally be reached on Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483